Powell, J. 1.
The defendant was charged in the same accusation with the two offenses of selling intoxicating liquor and of having it on hand at his place of business. The jury found him guilty only as to the ■ selling. This court will not consider exceptions relating to the charge of the court only as to the portion of the offense as to which the defendant was not found guilty, namely the keeping on hand of the liquor.
2. There was a slight inaccuracy in the charge of the court on the subject of alibi; but it was apparent, from all that the court said in the immediate connection, that, the jury were clearly informed as to the true rule in such cases; and therefore the slight inaccuracy of statement in one portion of the charge is not deemed sufficient to require a reversal.
3. The alleged newly discovered evidence is not such as to require a reversal of the judgment of the court refusing a new trial.
Judgment affirmed.
Accusation of sale of liquor; from city court of Albany — Judge Crosland. October 2, 1909.
Submitted November 30,
Decided December 4, 1909.
' I. J. Iiofmayer, for plaintiff in error.
John D. Pope, solicitor, contra.